10 F.3d 806
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lee Odis ALFORD, Plaintiff-Appellant,v.Martin MCDADE, Superintendent of Custody;  Peggy Jones;John Briggs;  Cesar Texidor, Defendants-Appellees.
No. 93-6928.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 18, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Lee Odis Alford, Appellant Pro Se.
Sylvia Hargett Thibaut, Assistant Attorney General, for Appellees.
E.D.N.C.
AFFIRMED
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Alford v. McDade, No. CA-92-666-CRT-F (E.D.N.C. Aug. 25, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED